ACCEPTED
                                                                                      01-15-00501-CR
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                9/14/2015 10:48:12 AM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                                No. 01-15-00501-CR

                         In the First Court of Appeals              FILED IN
                              At Houston, Texas              1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                             9/14/2015 10:48:12 AM
                                MARCO JIMENEZ                CHRISTOPHER A. PRINE
                                                                      Clerk
                                         V.

                          THE STATE OF TEXAS

                               On State’s Appeal from
                              The 10th District Court of
                              Galveston County, Texas

                                   No. 13CR1173

                   MOTION FOR EXTENSION OF TIME
                 IN WHICH TO FILE APPELLEE’S BRIEF
                            (Unopposed)

TO THE HONORABLE FIRST COURT OF APPEALS

    Marco Jimenez, Appellant, would show as follows:
    1. Appellant’s Brief was due on September 10, 2015.
    2. This is Appellant’s first Motion for Extension.
    3. This Motion for Extension is unopposed.
    4. An extension of 30 days is requested, to and including October 13, 2015.
    5. Good cause exists for the requested extension. In the past thirty days the
       undersigned counsel has been heavily engaged in other trial and briefing
       projects, including:
       A. Completion and filing of Appellee’s Brief in No. 14-14-01020-CV,
          Mariano Diaz v. Kevin Johnson et al (filed September 7, 2015);
         B. Filing Motion for Summary Judgment in No. 14CV1266; Stewart
            Beach Condominium Homeowners Association, Inc. v. Gili N Props
            et al; In the 122nd District Court (filed September 7, 2015);
         C. Jury Trial in Case No. 13CR1022; State of Texas v. Rolando Garza
            (trial commenced on August 24, 2015 and concluded by Plea on
            August 25, 2015 following jury selection).
         D. In No. 01-15-00583-CV; Hon. Mark Henry v. Hon. Lonnie Cox; filing
            Objection to Motion to Abate in Accelerated Appeal (filed August 4,
            2015)
         E. In No. 01-15-00583-CV; Hon. Mark Henry v. Hon. Lonnie Cox; filing
            Objection to Second Motion to Extend time for Brief in Accelerated
            appeal (Motion Filed August 20, 2015.
         F. Additionally, in the trial court in No. 15CV0583, Hon. Lonnie Cox v.
            Hon. Mark Henry, developments during the week of August 31-
            September 4 which will require the filing in No. 01-15-00583-CV of a
            Motion or Original Proceeding seeking emergency relief. It is
            anticipated that such a motion may be filed as early as September 11,
            2015.
         G. Also in No. 01-15-00583-CV, Hon. Mark A. Henry v. Lonnie Cox;
            Appellant’s brief was filed on September 4, 2015, and this counsel
            will attempt to file Appellee’s Brief on or before the 20 day deadline
            of September 24, 2015.


                                           Prayer
      Appellant prays that this court grant an extension to and including Monday,
Tuesday, October 13, 2015 in which he may file his Brief herein.
                                                           Respectfully submitted,
                                                               /s/ Mark W. Stevens
                                                                  Mark W. Stevens
                                                                    TBN 19184300
                                                                     PO Box 8118
                                                           Galveston, Texas 77553
                                                                     409.765.6306
                                                                 Fax 409.765.6469
                                              Email: markwandstev@sbcglobal.net
                                              Counsel for Appellant Marco Jimenez


                             Certificate of Conference

      I certify that I have conferred with the office of State’s counsel, Ms. Rebecca
Klaren, of the Galveston County District Attorney’s office on September 8, 2015,
and am advised the State does not oppose this motion for extension.

                                                                 s/ Mark W. Stevens
                                                                   Mark W. Stevens
                             Certificate of Service
     A true and correct copy of the foregoing instrument was served on Ms.
Rebecca Klaren, ADA, via email/pdf on September 11, 2015.

                                                                 s/ Mark W. Stevens
                                                                   Mark W. Stevens

                            Certificate of Compliance
      The applicable portions of the foregoing instrument contain 344 words.

                                                                 s/ Mark W. Stevens
                                                                   Mark W. Stevens